ACCEPTED
                                    04-15-00042-CV
                         FOURTH COURT OF APPEALS
                              SAN ANTONIO, TEXAS
                              1/30/2015 11:13:23 AM
                                      KEITH HOTTLE
                                             CLERK




                    FILED IN
             4th COURT OF APPEALS
              SAN ANTONIO, TEXAS
            01/30/2015 11:13:23 AM
               KEITH E. HOTTLE
                     Clerk




EXHIBIT A